UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 19, 2012 CLEANTECH SOLUTIONS INTERNATIONAL, INC. (Exact name of registrant as specified in Charter) Delaware 001-34591 74-2235008 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) No. 9 Yanyu Middle Road Qianzhou Village, Huishan District, Wuxi City Jiangsu Province, People’s Republic of China (Address of Principal Executive Offices) (86) 51083397559 (Registrant’s Telephone number) Copies to: Asher S. Levitsky PC Ellenoff Grossman & Schole LLP 150 East 42nd Street New York, New York 10017 Phone: (212) 370-1300 Fax: (646) 895-7182 E-mail: alevitsky@egsllp.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On July 19, 2012, Inc. the Company held its adjourned 2012 annual meeting of stockholders. The matters voted upon were the election of directors and the approval of the change in the Company’s state of incorporation from Delaware to Nevada. Each of the nominees for director recommended by the nominating committee and approved by the board of directors was elected.The results of the voting for the members of the board of directors were as follows: Name Votes For Votes Withheld Jianhua Wu Fu Ren Chen Xi Lui Bao Wen Wang Tianziang Zhou The annual meeting was further adjourned until July 20, 2012 to consider the proposal to change the Company’s state of incorporation from Delaware to Nevada.At the adjourned meeting the proposal to change the Company’s state of incorporation was approved.The proposal received 1,338,933 votes in favor, 104,622 votes against and 6,287 abstentions. Item 8.01Other Events. On July 23, 2012, the Company issued a press release announcing the election of directors and the approval of the proposal to change the state of incorporation. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1Press release issued July 23, 2012. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 23, 2012 By: /s/ Jianhua Wu Jianhua Wu Chief Executive Officer 2
